DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vendrell et al. (US 20180091511) in view of Qian et al. (US 20120035963).
Considering claim 1, Vendrell teaches a computer-implemented process for efficiently generating medical reports for medical imaging studies, comprising, by execution of program instructions by a computing system: 
applying anatomical segmentation to an image of a medical imaging study of a patient ([0195] For example, a right breast, a left breast, or bilateral may be selected as an anatomical location. In some implementations, a specific location on the breast may be indicated using location indicia, such as a circle, dot, highlight, and/or other indicia), wherein applying anatomical segmentation comprises identifying anatomical structures shown in the image ([0195]-[0197], [0237] location information (e.g., location within the anatomical region, size, signal characteristics such as T1, T2, STIR (Short Tau Inversion Recovery), contrast enhancement (CE), dynamic contrast enhancement (DCE), DWI (diffusion weighted imaging), and/or DTI (diffusion tensor imaging) for MRIs)), and identifying pixels of the image that correspond to each of the anatomical structures ([0195]-[0197], [0290] anatomic location may identify at least a portion of a patient presented in at least one of the patient test results, [0296]); 
displaying the image on a display ([0255] GUI 900 may include an anatomical location graphic 810 and/or other portion 910 to allow a user to select and/or provide an anatomical location to be associated with the patient record); 
detecting user selection of a location of interest in the image ([0331], [0158]); 
in response to the selection ([0153]), 
 receiving user selection from the filtered list of templates, wherein the selected comprises a plurality of fields for entry of information regarding a finding associated with the selected location in the image ([0184]-[0185] For example, the a template of possible wording associated with one or more image icons, text icons, and/or combinations); 
receiving user input specifying or confirming entries in the fields of the selected template ([0184]-[0185] determine the wording for a diagnostic report by determining the wording associated with the selected image and/or text icon(s) in the template and generating the diagnostic report based on the determined wording); and 
generating a medical report for the medical imaging study, wherein generating the medical report ([0185] report may be generated (operation 215). The IMD system may generate the wording of the report diagnosis based on the image icons and/or text icons selected. For example, the a template of possible wording associated with one or more image icons, text icons, and/or combinations thereof may be stored in a memory coupled to the IMD system. The IMD system may determine the wording for a diagnostic report by determining the wording associated with the selected image and/or text icon(s) in the template and generating the diagnostic report based on the determined wording. The diagnostic report may automatically retrieve and/or include patient information, patient test result types being analyzed by the user, and/or one or more generated diagnoses).
Vendrell do not clearly teach generating and displaying a filtered list of templates corresponding to the selected location, the filtered list of templates generated at least partly by identifying, based on the anatomical segmentation, an anatomical structure corresponding to the selected location, and identifying templates corresponding to the anatomical structure; receiving user selection of a template; displaying the selected template on the display; and generating sentences corresponding to entries in the fields of the selected template.
Qian teaches generating and displaying a filtered list of templates corresponding to the selected location, the filtered list of templates generated at least partly by identifying, based on the anatomical segmentation, an anatomical structure corresponding to the selected location, and identifying templates corresponding to the anatomical structure ([0040]-[0041] maps patient-specific information to report templates to retrieve an appropriate report template. In reporting, the radiologist issues a command to start the reporting process and the reasoning engine 20 provides a list of identified report templates. In one embodiment, the image and text retrieval component 26 includes one or more medical encyclopedias that contain description of various diagnoses and their report templates, claim 10); receiving user selection of a template; displaying the selected template on the display ([0040]-[0041]); and generating sentences corresponding to entries in the fields of the selected template ([0041], claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Qian to Vendrell to allow to reports are generated in less time.
Considering claim 2, Vendrell and Qian teaches wherein the filtered list of templates comprises a plurality of templates corresponding to the anatomical structure, each of which corresponds to a different respective finding (Qian: [0041]).
Considering claims 9, Vendrell and  Qian further teach wherein the finding collecting software component includes an interactive measurement tool configured to generate a measurement for a selected region of the image, and to automatically enter the measurement into the template (Qian: [0015]).
3.	Claim(s) 3-8, 10-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vendrell et al. (US 20180091511) in view of Qian et al. (US 20120035963).
Considering claim 11, Vendrell teaches a computing system comprising one or more computing devices, the computing system comprising: 
a pre-processing software ([0124]) component configured to apply anatomical segmentation to images of the medical imaging studies to identify anatomical structures shown in the images ([0195]-[0197] For example, a right breast, a left breast, or bilateral may be selected as an anatomical location. In some implementations, a specific location on the breast may be indicated using location indicia, such as a circle, dot, highlight, and/or other indicia, [0237] location information (e.g., location within the anatomical region, size, signal characteristics such as T1, T2, STIR (Short Tau Inversion Recovery), contrast enhancement (CE), dynamic contrast enhancement (DCE), DWI (diffusion weighted imaging), and/or DTI (diffusion tensor imaging) for MRIs)), [0290]);
and 
a finding collecting software ([0124]) component configured to display the images and to collect data describing findings associated with the images ([0255] GUI 900 may include an anatomical location graphic 810 and/or other portion 910 to allow a user to select and/or provide an anatomical location to be associated with the patient record), wherein the finding collecting software component is responsive to user selection of a location of interest by generating ([0331], [0158]) and 
a report generation software component configured to generate medical reports ([0185] report may be generated (operation 215). The IMD system may generate the wording of the report diagnosis based on the image icons and/or text icons selected. For example, the a template of possible wording associated with one or more image icons, text icons, and/or combinations thereof may be stored in a memory coupled to the IMD system. The IMD system may determine the wording for a diagnostic report by determining the wording associated with the selected image and/or text icon(s) in the template and generating the diagnostic report based on the determined wording. The diagnostic report may automatically retrieve and/or include patient information, patient test result types being analyzed by the user, and/or one or more generated diagnoses).
Vendrell do not clearly teach a data repository that stores a plurality of templates for entry of data describing findings associated with medical imaging studies, at least some of the templates corresponding to particular anatomical structures and associated findings; displaying a filtered list of templates corresponding to the selected location, said filtered list comprising less than all of the plurality of templates and being generated based at least partly on an anatomical segmentation of the image by the pre-processing software component, the finding collecting software component further responsive to user selection of a template from the filtered list by displaying the selected template and providing user functionality to enter data into fields of the selected template, including by user selection of predefined entry options; and a report generation software component configured to generate medical reports from completed templates generated with the finding collecting software component.
Qian teaches a data repository that stores a plurality of templates for entry of data describing findings associated with medical imaging studies, at least some of the templates corresponding to particular anatomical structures and associated findings ([0022], [0040]-[0041] maps patient-specific information to report templates to retrieve an appropriate report template. In reporting, the radiologist issues a command to start the reporting process and the reasoning engine 20 provides a list of identified report templates. In one embodiment, the image and text retrieval component 26 includes one or more medical encyclopedias that contain description of various diagnoses and their report templates, claim 10); displaying a filtered list of templates corresponding to the selected location ([0040]-[0041]), said filtered list comprising less than all of the plurality of templates and being generated based at least partly on an anatomical segmentation of the image by the pre-processing software component ([0040]-[0041]), the finding collecting software component further responsive to user selection of a template from the filtered list by displaying the selected template and providing user functionality to enter data into fields of the selected template ([0040]-[0041]), including by user selection of predefined entry options ([0040]-[0041]); and a report generation software component configured to generate medical reports from completed templates generated with the finding collecting software component ([0040]-[0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Qian to Vendrell to allow to reports are generated in less time.
	Vendrell and Qian do not clearly teach convert entries in a completed template into textual sentences.
	Shreiber teaches convert entries in a completed template into textual sentences ([0026]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Shreiber to Vendrell and Qian to allow automatically matching a report template to the at least one of the medical imaging study and the medical record according to at least one characteristic thereof, presenting the matched report template to allow a user to provide a diagnosis of the at least one of the medical imaging study and the medical record, and embedding the diagnosis in the matched report template.
	Considering claims 3, 12, 22, 26, Vendrell, Qian, and Shreber further teach wherein the template comprises a field for which the user selects one of a plurality of predefined options to create an entry-option pair (Qian: [0040]-[0041]), and wherein generating the medical report comprises converting the entry-option pair into a textual sentence (Shreber: [0026]).
Considering claims 4, 13, Vendrell, Qian, and Shreber further teach wherein the finding collecting software component is configured to generate the filtered list of templates at least partly by identifying a set of one or more anatomical structures falling within a predefined distance of the selected location of interest, and by identifying templates corresponding to the set of one or more anatomical structures (Qian: claims 1-2).
Considering claims 5, 14, Vendrell, Qian, and Shreber further teach wherein the finding collecting software component is configured to: identify first and second anatomical structures falling within a predefined distance of the selected location in the image (Qian: Fig.1-3, [0034], [0040]-[0041], Shreber: claims 1, 4-5); and displaying a multi-level menu having a first level that lists the first and second anatomical structures, and having a second level that lists, for each of the first and second anatomical structures, a list of templates corresponding to the respective anatomical structure, said templates corresponding to respective findings (Qian: Fig.1-3, [0034], [0040]-[0041], Shreber: claims 1, 4-5).
Considering claims 6, 15, Vendrell, Qian, and Shreber further teach wherein the pre-processing software component is further configured to generate a diagnosis based on an automated analysis of the image (Vendrell: [0195]-[0197]), and the finding collecting software component is configured to pre-fill at least one field of the selected template based on the diagnosis (Shreber: [0061]).
Considering claims 7, 8, 16, Vendrell, Qian, and Shreber further teach wherein the finding collecting software component, in generating the filtered list of templates, is configured to select one or more templates that correspond to the diagnosis (Qian: Fig.1-3, [0034], [0040]-[0041], Shreber: claims 1, 4-5).
Considering claim 17, Vendrell and  Qian further teach wherein the finding collecting software component includes an interactive measurement tool configured to generate a measurement for a selected region of the image, and to automatically enter the measurement into the template (Qian: [0015]).
Considering claims 10, 18, Vendrell, Qian, and Shreber further teach wherein the report generation software component is configured to arrange the textual sentences by anatomical structure (Shreber: [0098]).
Considering claim 19, Vendrell teaches a computer-implemented process for efficiently generating medical reports for medical imaging studies, comprising, by execution of program instructions by a computing system: 
generating a computer-aided diagnosis based on an automated analysis of an image of a medical imaging study ([0195]-[0197], [0237] location information (e.g., location within the anatomical region, size, signal characteristics such as T1, T2, STIR (Short Tau Inversion Recovery), contrast enhancement (CE), dynamic contrast enhancement (DCE), DWI (diffusion weighted imaging), and/or DTI (diffusion tensor imaging) for MRIs), [0290]), the computer-aided diagnosis corresponding to a particular region of the image ([0195]-[0197], [0290] anatomic location may identify at least a portion of a patient presented in at least one of the patient test results, [0296]); 
in response to user selection of a template from the filtered list, displaying the template with at least one field pre-filled with data based on the computer-aided diagnosis, the template being editable by a user ([0184]-[0185] For example, the a template of possible wording associated with one or more image icons, text icons, and/or combinations, [0331], [0158]); and 
Vendrell do not clearly teach generating a filtered list of one or more templates based at least partly on the computer-aided diagnosis, each template in the filtered list corresponding to a respective finding and including fields for entry of data associated with the finding; after user acceptance of entries in the template, generating a medical report for the medical imaging study, wherein generating the medical report comprises converting the entries in the template into textual sentences.
Qian teaches generating a filtered list of one or more templates based at least partly on the computer-aided diagnosis, each template in the filtered list corresponding to a respective finding and including fields for entry of data associated with the finding structure ([0040]-[0041] maps patient-specific information to report templates to retrieve an appropriate report template. In reporting, the radiologist issues a command to start the reporting process and the reasoning engine 20 provides a list of identified report templates. In one embodiment, the image and text retrieval component 26 includes one or more medical encyclopedias that contain description of various diagnoses and their report templates, claim 10); after user acceptance of entries in the template, generating a medical report for the medical imaging study ([0040]-[0041]), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Qian to Vendrell to allow to reports are generated in less time.
	Vendrell and Qian do not clearly teach convert entries in a completed template into textual sentences.
	Shreiber teaches convert entries in a completed template into textual sentences ([0026]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Shreiber to Vendrell and Qian to allow automatically matching a report template to the at least one of the medical imaging study and the medical record according to at least one characteristic thereof, presenting the matched report template to allow a user to provide a diagnosis of the at least one of the medical imaging study and the medical record, and embedding the diagnosis in the matched report template.
Considering claims 20, 24, Vendrell, Qian, and Shreber further teach wherein the computer-aided diagnosis comprises a plurality of findings, and wherein the filtered list of templates comprises a different respective template for each of the plurality of findings (Qian: [0041]).
   	Considering claims 21, Vendrell, Qian, and Shreber further teach applying anatomical segmentation to the image to identify anatomical structures shown in the image; identifying an anatomical structure corresponding to the computer-aided diagnosis; and displaying the filtered list of templates in response to user selection of an image location corresponding to the anatomical structure (Vendrell: [095]-[0197]).
Considering claim 23, Vendrell teaches a computing system comprising one or more computing devices, the computing system comprising: 
a pre-processing software component configured to generate a computer-aided diagnosis based on an automated analysis of at least one image of a medical imaging study, the computer-aided diagnosis corresponding to a particular region of the image ([0195]-[0197] For example, a right breast, a left breast, or bilateral may be selected as an anatomical location. In some implementations, a specific location on the breast may be indicated using location indicia, such as a circle, dot, highlight, and/or other indicia, [0237] location information (e.g., location within the anatomical region, size, signal characteristics such as T1, T2, STIR (Short Tau Inversion Recovery), contrast enhancement (CE), dynamic contrast enhancement (DCE), DWI (diffusion weighted imaging), and/or DTI (diffusion tensor imaging) for MRIs)), [0290]); 
a medical report generation software component configured to generate medical reports ([0185] report may be generated (operation 215). The IMD system may generate the wording of the report diagnosis based on the image icons and/or text icons selected. For example, the a template of possible wording associated with one or more image icons, text icons, and/or combinations thereof may be stored in a memory coupled to the IMD system. The IMD system may determine the wording for a diagnostic report by determining the wording associated with the selected image and/or text icon(s) in the template and generating the diagnostic report based on the determined wording. The diagnostic report may automatically retrieve and/or include patient information, patient test result types being analyzed by the user, and/or one or more generated diagnoses) from competed templates generated with the finding collecting software component ([0185]).
Vendrell do not clearly teach a data repository that stores a plurality of templates for entry of data describing findings associated with medical imaging studies, at least some of the templates corresponding to particular anatomical structures and associated findings; a finding collecting software component configured to generate and display a filtered list of one or more templates based at least partly on the computer-aided diagnosis, each template in the filtered list corresponding to a respective finding and including fields for entry of data associated with the finding, wherein the finding collecting software component is responsive to user selection of a template from the filtered list by displaying the template with at least one field pre-filled with data based on the computer-aided diagnosis, and by providing user functionality to edit and confirm entries in the template.
Qian teaches a data repository that stores a plurality of templates for entry of data describing findings associated with medical imaging studies, at least some of the templates corresponding to particular anatomical structures and associated findings ([0022], [0040]-[0041] maps patient-specific information to report templates to retrieve an appropriate report template. In reporting, the radiologist issues a command to start the reporting process and the reasoning engine 20 provides a list of identified report templates. In one embodiment, the image and text retrieval component 26 includes one or more medical encyclopedias that contain description of various diagnoses and their report templates, claim 10); a finding collecting software component configured to generate and display a filtered list of one or more templates based at least partly on the computer-aided diagnosis ([0040]-[0041]), each template in the filtered list corresponding to a respective finding and including fields for entry of data associated with the finding ([0040]-[0041]), wherein the finding collecting software component is responsive to user selection of a template from the filtered list by displaying the template with at least one field pre-filled with data based on the computer-aided diagnosis ([0040]-[0041]), and by providing user functionality to edit and confirm entries in the template ([0040]-[0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Qian to Vendrell to allow to reports are generated in less time.
Vendrell and Qian do not clearly teach convert entries in a completed template into textual sentences.
Shreiber teaches convert entries in a completed template into textual sentences ([0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Shreiber to Vendrell and Qian to allow automatically matching a report template to the at least one of the medical imaging study and the medical record according to at least one characteristic thereof, presenting the matched report template to allow a user to provide a diagnosis of the at least one of the medical imaging study and the medical record, and embedding the diagnosis in the matched report template.
Considering claims 25, Vendrell, Qian, and Shreber further teach wherein the finding collecting software component includes an interactive measurement tool configured to generate a measurement for a selected region of the image, and to automatically enter the measurement into the template (Qian: Fig.1-3, [0040]-[0041]).
Considering claims 27, Vendrell, Qian, and Shreber further teach wherein the medical report generation software component is configured to convert the entry-option pair into a sentence in each of a plurality of languages (Shreber: claim 16).
Considering claims 28, Vendrell, Qian, and Shreber further teach wherein the pre-processing software component is additionally configured to generate anatomical segmentations of the images, and the finding collecting software component is configured to use the anatomical segmentations to map image locations to filtered lists of templates to display (Qian: Fig.1-3, [0040]-[0041]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641